Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 12, 2013                                                                                   Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  147633 & (16)                                                                                           Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
                                                                                                                     Justices




  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
                                                                   SC: 147633
  v                                                                COA: 316066
                                                                   Muskegon CC: 11-061068-FH
  JOE SIE BEAL,
             Defendant-Appellant.
  _____________________________________/

         On order of the Chief Justice, the motion of defendant-appellant entitled “Motion
  to Set Aside Claim of Filing” is GRANTED. The application for leave to appeal is
  dismissed with prejudice.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 12, 2013
                                                                              Clerk